This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                  No. 31,981

 5 THOMAS KNIGHT,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Thomas J. Hynes, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jacqueline L. Cooper, Chief Public Defender
13 Karl Erich Martell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18          Defendant entered into a plea agreement and was sentenced. He appeals from

19 the sentence. We proposed to dismiss in a calendar notice, and we have received a
 1 memorandum in opposition to our notice. We have carefully considered Defendant’s

 2 arguments, but we are not convinced that our proposed disposition is incorrect.

 3 Therefore, we dismiss.

 4        Defendant entered a non-conditional plea of guilty to criminal sexual contact

 5 of a minor. Prior to sentencing, he was granted permission to undergo a psycho-

 6 sexual evaluation, but he was not transported for his evaluation. The district court

 7 denied a motion for continuance of the sentencing hearing. Defendant was sentenced

 8 to eighteen months incarceration.

 9        In response to our calendar notice, Defendant contends that his case should be

10 re-calendared for a more thorough review. Defendant also contends that the district

11 court’s denial of his motion for continuance in order to undergo an evaluation prior

12 to sentencing was an abuse of discretion. As discussed in our calendar notice,

13 Defendant received a lawful sentence. See State v. Chavarria, 2009-NMSC-020, ¶ 14,

14 146 N.M. 251, 208 P.3d 896 (explaining that, by entry of a voluntary guilty plea, a

15 defendant waives the right to appeal, but an illegal sentence can be challenged for the

16 first time on appeal). Defendant entered into a plea agreement, but the plea did not

17 include the reservation of the right to appeal any aspect of the proceedings in the

18 district court. See State v. Hodge, 118 N.M. 410, 414, 882 P.2d 1, 5 (1994) (stating

19 that a voluntary guilty plea acts as a waiver of any objections to prior defects in the



                                              2
1 proceedings and as a waiver of statutory or constitutional rights, including the right

2 to appeal). In addition, because Defendant entered into a valid non-conditional plea

3 agreement, he is not an aggrieved party and has no right to bring an appeal. See State

4 v. Ball, 104 N.M. 176, 182-83, 718 P.2d 686, 692-93 (1986).

5        For the reasons discussed in this opinion and in our calendar notice, we dismiss

6 Defendant’s appeal.

7        IT IS SO ORDERED.

8                                                _______________________________
9                                                MICHAEL E. VIGIL, Judge


10 WE CONCUR:



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 _________________________________
14 TIMOTHY L. GARCIA, Judge




                                             3